Order entered December 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00215-CV

   MARSHA DENISE DILLON, BENEFICIARY, ON BEHALF OF THE
    ESTATE OF BASKIN J. CULPEPPER AND MARSHA DILLON,
                  INDIVIDUALLY, Appellant

                                        V.

                         KIMBERLY KING, Appellee

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-17-01307-2

                                    ORDER

      On our own motion, we ORDER the clerk to prepare a supplemental clerk’s

record in the above-referenced case, trial court case number PR-17-01307-2

(Probate Court 2 of Dallas County, Texas), containing the following item:

      •     Order to Consolidate signed September 12, 2019, consolidating case
            number PR-19-00179-2 into case number PR-17-01307-2.

      We note that this order might be located only in the records of trial court

case number PR-19-00179-2 (Probate Court 2 of Dallas County, Texas).
      The clerk shall file the supplemental clerk’s record within 14 days from the

date of this order.



                                           /s/    DAVID J. SCHENCK
                                                  PRESIDING JUSTICE